WOODLEY, Judge.
This is an appeal from a conviction for the unlawful possession of heroin, a narcotic drug; the punishment having been assessed by the jury at 10 years confinement in the penitentiary.
The record contains no statement of facts and no bills of exception.
■It thus appears from the record that nothing is presented for this Court to review.
The record affirmatively shows that appellant is in custody pending this appeal, because of which fact and the condition of the record, the appeal was submitted without notice on the last submission day of the present term.
Motion for rehearing may be filed within fifteen days in the event appellant desires to further" prosecute the appeal.
The judgment is affirmed.